Citation Nr: 1701616	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-33 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for degenerative disc disease, thoracolumbar spine at L4-L5 with intervertebral disc syndrome and sciatic nerve involvement, rated as 0 percent disabling prior to February 25, 2009 and as 20 percent disabling since.

2.  Entitlement to a higher initial disability evaluation for scar, status post laceration to the right thumb, rated as 0 percent disabling prior to February 25, 2009 and as 10 percent disabling since.

3.  Entitlement to a higher initial disability evaluation for tinea versicolor, rated as 10 percent disabling from April 30, 2008.  

4.  Entitlement to a compensable initial disability evaluation for folliculitis, right thigh.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes).

7.  Entitlement to service connection for loss of vision of left eye.

8.  Entitlement to service connection for bilateral hearing loss disability.  

9.  Entitlement to service connection for left knee disorder (chondromalacia patella).

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for pes planus.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for skin gastrominvitdias (also claimed as leishmaniosis).

14.  Entitlement to service connection for Traumatic Brain Injury (TBI)/head injury.

15.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

16.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1996 to December 2003, and from June 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In June 2014, the Veteran appeared before a personal hearing at the AOJ.  In June 2016, the Veteran testified via videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been included in the record.    

The record consists entirely of electronic claims files, and has been reviewed.  New evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in November 2015.  

The increased rating claims for tinea versicolor and folliculitis are subject to a stay on proceedings.  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains two claims that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on those matters in accordance with the CAVC's stay.  The affected claims are the higher initial rating claims for tinea versicolor and for folliculitis, each of which has been rated under Diagnostic Code 7806.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The claims for higher initial ratings for back and thumb scar disabilities, and the claims for service connection for tinnitus and diabetes, will be addressed below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From January 17, 2008, the Veteran's lower back disability has been manifested by forward flexion of the thoracolumbar spine of less than 60 degrees, but not of 30 degrees or less.          

2.  From January 17, 2008, the scar on the Veteran's thumb has been painful, but has not been deep, unstable, or six square inches in size, and does not cause limitation of motion or function in the right thumb.
     
3.  The Veteran's tinnitus relates to acoustic trauma during service.  

4.  The Veteran does not have diabetes.  


CONCLUSIONS OF LAW

1.  From January 17, 2008 to February 25, 2009, the criteria for a 20 percent rating, for service-connected degenerative disc disease, thoracolumbar spine at L4-L5 with intervertebral disc syndrome and sciatic nerve involvement, had been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2016). 

2.  The criteria for a rating in excess of 20 percent, for service-connected degenerative disc disease, thoracolumbar spine at L4-L5 with intervertebral disc syndrome and sciatic nerve involvement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2016). 

3.  From January 17, 2008 to February 25, 2009, the criteria for a 10 percent rating, for service-connected scar, status post laceration to the right thumb, had been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5228, 7804 (2008) (2016). 

4.  The criteria for a rating in excess of 10 percent, for service-connected scar, status post laceration to the right thumb, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5228, 7804 (2008) (2016). 

5.  Tinnitus was incurred during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

6.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Veteran in the development of his claims.  The AOJ satisfied its duty to notify by way of a letter dated in April 2008.  The AOJ notified the Veteran prior to the rating decisions on appeal of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period (conducted by QTC Medical Services, Inc.), reports and opinions of which adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

During the June 2016 Board hearing, the undersigned VLJ clarified the issues decided here and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession.  Furthermore, the VLJ described for the Veteran the type of evidence necessary to substantiate his claims.  The VLJ also agreed to hold the record open for a period of 60 days to allow for additional submission of evidence.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.   

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  The Claims for Higher Initial Disability Ratings 

The Veteran was discharged from active service on January 16, 2008.  On March 17, 2008, he filed several service connection claims to include claims for back disability and a thumb scar.  In a January 2009 rating decision, the AOJ granted service connection for these disorders, rating each as 0 percent disabling effective January 17, 2008, the day following discharge from active duty.  The Veteran did not file a notice of disagreement (NOD) against the January 2009 rating decision.  However, the AOJ included material evidence in the record within one year of the decision.  The original claims continued in appellate status, therefore.  See 38 C.F.R. § 3.156(b).  The AOJ next adjudicated the assigned ratings in September and November 2009 decisions.  In the September 2009 decision, the AOJ assigned a 20 percent rating for back disability, effective February 25, 2009.  In the November 2009 decision, the AOJ assigned a 10 percent rating for right thumb scar, also effective February 25, 2009.  The Veteran timely appealed these decisions.  He continues to seek higher ratings during the appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the decision below, the Board will consider whether higher ratings have been warranted at any time from January 17, 2008, the day following discharge from active service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

	Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the relevant evidence of record consists of private and VA treatment records, the Veteran's lay assertions, and VA compensation examination reports.  In the reports of record, each of the VA examiners detailed the Veteran's medical history, noted the Veteran's complaints, and detailed his current medical status.  Further, each examiner indicated a review of the claims file, and indicated an examination and interview of the Veteran.  The findings in the reports are of probative value because the examiners demonstrated a familiarity with the Veteran's case and explained their findings.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

A.	Lower Back

The lower back disability has been rated as noncompensable from January 17, 2008 until February 25, 2009, and as 20 percent disabling since then.  

	Rating Criteria

Thoracolumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  When rating under the former formula, VA is directed to evaluate orthopedic disability separately with any associated objective neurologic abnormalities under an appropriate diagnostic code, and then combine the separate ratings under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  A rating under the latter formula is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  VA should then select whichever formula results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings of 10, 20, 40, 50, 60, and 100 percent are authorized for thoracolumbar disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less.  And 40, 50, and 100 percent ratings are warranted for disorders manifested by ankylosis.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In this matter, the evidence consists of VA treatment records, private treatment records, lay assertions, and VA examination reports.  This evidence demonstrates that the Veteran does not have ankylosis in his spine.  The evidence does indicate that he has IVDS and limitation of motion in the spine, and that pain-free forward flexion of the thoracolumbar spine has been less than 60 degrees since discharge from service in January 2008.  

	From January 17, 2008 to February 25, 2009

The AOJ rated the Veteran's back disorder as 0 percent disabling from January 17, 2008 to February 25, 2009.  The evidence dated during this period is in equipoise regarding the severity of the disorder.  

On the one hand, an April 2008 VA examination report indicates that the disorder may have been mildly disabling.  This examination was conducted soon after the Veteran filed his original service connection claim for back disability.  In the report, the examiner noted the Veteran's complaints of stiffness, weakness, and periodic aching pain elicited by physical activity and stress.  The examiner indicated the Veteran was not then receiving treatment for the disorder, and that he did not experience functional impairment from the disorder.  The examiner found normal posture and gait, no evidence of radiating pain on movement, no muscle spasm or tenderness, negative straight leg raising test bilaterally, no ankylosis, and 90 degrees forward flexion, 30 degrees extension, lateral flexion of 30 degrees bilaterally, and rotation of 30 degrees bilaterally.  The examiner also stated that the "joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use."  However, the report also indicated that, as the result of pain, the Veteran was unable to brush teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out trash, perform gardening activities, or push a lawn mower.  Lastly, the report noted x-ray evidence showing degenerative arthritis and joint narrowing of the thoracolumbar spine.  

This report is not persuasive evidence in support of the 0 percent rating assigned during this period.  The examiner indicated full and pain-free forward flexion, but then indicated that pain disabled the Veteran from engaging in several activities of daily living.  Further, the next VA compensation examination report - dated in May 2009 - indicates a history of disability in stark contrast to the findings in the April 2008 VA report.  The May 2009 examiner noted the Veteran's complaints of stiffness, numbness, and constant pain.  The Veteran described the pain as burning, aching, oppressing, sharp, and sticking, and as elicited by physical activity and stress.  The Veteran reported that he could not stand, sit, or walk for prolonged periods of time.  The May 2009 examiner found no evidence of ankylosis, and found normal posture and gait.  But the examination revealed evidence of radiating pain when bending.  The examiner noted no muscle spasm, but did note tenderness on palpation.  The examiner noted positive straight leg raising test bilaterally.  The examiner found joint function of the spine also limited after repetitive use by pain, fatigue, and weakness, but no additional limited motion in degrees of motion.  Further, IVDS was evident by sensory deficits in the lower extremities the examiner attributed to sciatic nerve involvement.

Under 38 C.F.R. § 3.344, VA is guided to produce the greatest degree of stability of disability evaluations based on the entire record of examination and the medical-industrial history.  Based on such guidance, the Board finds it unlikely that the severity noted in May 2009 (and thereafter, as detailed below) had its onset on the day of examination.  Rather, it is as likely as not that the severity of the findings in May 2009 preexisted the examination.  This inference is further strengthened by the STRs which indicate back injury from motor vehicle accidents in December 1997 and July 1999, which indicate long-term back disability and treatment, and which indicate, as early as 2000, forward flexion limited to 60 degrees, and radiculopathy from IVDS.  

The Board notes the October 2007 discharge report of medical examination which found a normal spine, and the November 2007 discharge report of medical history, in which the Veteran reported no history of back pain.  However, these findings are contradicted by the STRs dated earlier in service.  Further, the reliability of the findings and statements in the discharge reports is undermined by an October 2007 report of medical assessment, in which the Veteran indicated that he intended to seek VA disability benefits following discharge from service.  

Hence, the entirety of the evidence of record counters the notion that the Veteran's disorder was mildly disabling between January 2008 and February 2009 and in the April 2008 examination.  As such, the doctrine of reasonable doubt should be applied in this matter, and a 20 percent rating should be effective January 17, 2008, the day following discharge from service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

	20 Percent

However, the evidence dated throughout the appeal period does not support the assignment of the next-highest rating of 40 percent.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less.  The evidence has demonstrated pain-free forward flexion in excess of 30 degrees.   

As noted earlier, the April 2008 VA examiner found forward flexion in excess of 30 degrees.  The May 2009 VA examiner noted pain-free forward flexion of 40 degrees.  The Veteran underwent additional VA examinations in February 2010, August 2010, and February 2013, which also indicated pain-free forward flexion in excess of 30 degrees.  These examination reports also indicate no ankylosis, indicate normal posture and gait, and indicate full and normal muscle strength.  

The February 2010 examiner noted the Veteran's complaints that the disability has existed since in-service injury.  The examiner found the Veteran with IVDS.  The examiner noted pain-free forward flexion to 35 degrees, before and after repetitive testing.  This examiner found the Veteran with sciatica as evidence by sensory deficits in the lower extremities.  The examiner also specifically addressed the Veteran's claims of bowel, bladder, and erectile problems due to the IVDS, stating that IVDS did not cause "any bowel dysfunction, bladder dysfunction and erectile dysfunction.  There are no non-organic physical signs."  The examiner further noted the lack of evidence of pad use, and the normal rectal and genital exams.  The August 2010 VA examiner noted pain-free forward flexion of 40 degrees without any loss of motion following repetitive use testing.  Similarly, the February 2013 VA examiner, after diagnosing the Veteran with degenerative changes and associated IVDS without any bladder or bowel dysfunction, found pain-free forward flexion of 80 degrees without any loss of motion following repetitive use testing.  

The Board has also reviewed the private and VA treatment records in the claims file, in addition to medical evidence from SSA.  Much of this evidence notes the Veteran's lower back disability.  With one exception, none specifically notes forward flexion of the thoracolumbar spine of 30 degrees or less.  The exception is found in records submitted by the Veteran from a private physical therapist.  These records, dated between August and September 2015, contain a finding of 11 degrees forward flexion in the lumbar spine.  The evidence is not of probative value, however, because it is an outlier finding.  As indicated earlier, throughout the appeal period, the Veteran has had substantial pain-free forward flexion in his back in excess of 30 degrees.  The preponderance of the evidence has demonstrated this.  Further, the finding of such limited forward flexion is not explained.  The physical therapist did not provide detailed information regarding the cause of the limited motion, or why the limited motion suddenly worsened beyond that noted earlier in the appeal period.  Moreover, the physical therapist did not indicate a review of the claims file, or a familiarity with the Veteran's detailed medical history, to include the VA reports noted earlier, which found significantly more flexion.  See Bloom, supra.  

As such, the evidence dated during the appeal period indicates that a 40 percent rating is unwarranted under the General Rating Formula for Diseases and Injuries of the Spine.  The evidence indicates that the Veteran does not have ankylosis, and has had pain-free forward flexion of the thoracolumbar spine in excess of 30 degrees during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  

Based on the February 2013 VA examiner's finding of an incapacitating episode, the Board considered whether a higher rating would be due under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  However, only a 10 percent rating would be due for the incapacitating episode found by the examiner (i.e., under two weeks duration).  This is less than the 20 percent rating assigned during the entire appeal period under the General Rating Formula for Diseases and Injuries of the Spine.  It is also less than the combined rating under 38 C.F.R. § 4.25 for the orthopedic and neurological disability - the Veteran is also service connected and compensably rated for sciatica in each leg with separate 20 percent evaluations.  As such, the 10 percent rating for incapacitating episodes due to IVDS is not applicable because it is lower than the currently assigned ratings under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).       

In assessing the claim, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain and limitation in his thoracolumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of the degree of the Veteran's impairment, the medical evidence is more credible.  And this evidence preponderates against the notion that the Veteran experiences forward flexion of 30 degrees or less in his thoracolumbar spine.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay evidence pales into insignificance when compared with the far more probative objective record, and the findings by the neutral and informed April 2008, May 2009, February 2010, August 2010, and February 2013 VA examiners.  In weighing the evidence, the Board finds that this medical evidence preponderates against the Veteran's assertions regarding the severity of his lumbar spine.  

In sum, a staged rating is unwarranted here.  See Hart, 21 Vet. App. at 510 (staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  A 20 percent rating has been warranted from January 17, 2008.  To that extent, an increased rating has been granted.  However, the preponderance of the evidence is against any claim for a rating in excess of 20 percent during the appeal period.  As to this particular issue, the benefit-of-the-doubt doctrine does not apply, and the claim for increase must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.	Right Thumb Scar

The Veteran injured his right thumb during service.  He is service connected for right thumb neuritis rated as 50 percent disabling, right thumb traumatic deformity with ankylosis rated as 20 percent disabling, and for the right thumb scar subject to this appeal.  The scar has been rated as noncompensable from January 17, 2008 until February 25, 2009, and as 10 percent disabling thereafter.  

	Rating Criteria

Scar disorders not on the head, face, or neck are rated under DCs 7801 through 7805 of 38 C.F.R. § 4.118.  These criteria were revised effective October 23, 2008.  The revisions are expressly limited to claims filed on or after October 23, 2008.  Here the claim on appeal stems from the Veteran's original service connection claim in March 2008, prior to the date of revision.  Accordingly, the revised schedular rating criteria are not applicable in this decision.  Those in effect prior to October 23, 2008 must be applied.

Under the former version of DC 7801, a 10 percent evaluation is warranted for a scar that is deep or limits motion, and is at least 6 square inches in size.  Under DC 7802, a maximum 10 percent evaluation is warranted for a scar that is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  Diagnostic Code 7803 provides a maximum 10 percent rating for scars that are superficial and unstable.  Under DC 7804, a maximum 10 percent rating is warranted for scars that are superficial and painful on examination.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  

Under DC 7805, scars may be rated based on limitation of function of the part affected.  The scar at issue is on the right thumb.  Limitation of motion of the thumb is rated under DC 5228 of 38 C.F.R. § 4.71a, which authorizes a 10 percent rating for limitation causing a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.     

In this matter, the evidence consists of VA treatment records, private treatment records, lay assertions, and VA examination reports.  This evidence demonstrates that the Veteran's scar has been painful throughout the appeal period.  The evidence also demonstrates that the scar has been superficial, less than 6 square inches in size, and stable, and that it does not limit motion or function of the thumb.    

	From January 17, 2008 to February 25, 2009

The AOJ rated the right thumb scar as 0 percent disabling between January 17, 2008 and February 25, 2009.  The evidence dated between January 2008 and February 2009 is in equipoise regarding whether the right thumb scar was painful during this period.  

On the one hand, the only VA report dated during this period, in April 2008, indicated that the scar was not painful.  On the other hand, VA treatment records, VA reports, and lay assertions from the Veteran dated throughout the appeal period indicate that the in-service traumatic injury led to a scar that has been painful.  For example, July and August 2009 treatment records note sensitivity to touch and a sharp pain sensation in the right thumb, and noted causalgia.  These records corroborate findings of a painful scar by VA examiners in August 2010 and April 2012.  Moreover, the Veteran's claim to a painful scar is of probative value because, as a lay person, he is competent to attest to observable symptomatology.  See Jandreau, supra.  Indeed, the preponderance of the evidence dated throughout the appeal period indicates a history of painful scar tissue that is inconsistent with the findings in the April 2008 VA report.  Indeed, it is implausible that the pain later noted in the appeal period had its onset years after the in-service injury.  See 38 C.F.R. § 3.344.  Rather, it is as likely as not that the pain preexisted the April 2008 VA examination, and continued afterward.  As such, the doctrine of reasonable doubt should be applied in this matter, and the 10 percent rating assigned by the AOJ effective February 25, 2009 should instead be effective January 17, 2008, the day following discharge from service.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.400.  

      10 Percent

However, the evidence does not support the assignment of a rating in excess of 10 percent at any time during the appeal period.

The Veteran underwent VA compensation examination of the right thumb scar in April 2008, May 2009, October 2009, February 2010, August 2010, April 2012, and February 2013.  Each of these examiners described significant disability in the right thumb due to service-connected neuritis and ankylosis.  With regard to the scar itself, however, each report noted findings that do not meet the criteria for a rating in excess of 10 percent.  Each examiner found the scar linear, superficial, stable, and less than six square inches in size.  Further, each examiner found that the scar per se did not limit motion or function in the right hand.  

To rate the scar as 20 percent disabling, the evidence would need to indicate that the scar is deep (DC 7801).  To assign a separate 10 percent rating, the evidence would need to demonstrate that the scar is at least 144 square inches in size (DC 7802), is unstable (DC 7803), or limits function in the left wrist (DC 5228).  As demonstrated, the scar is superficial, small, stable, and does not limit motion or function.  Based on these findings, a rating in excess of the sole 10 percent rating assigned during the appeal period would be unwarranted under DCs 7801-7805, or under DC 5228.  38 C.F.R. §§ 4.71a, 4.118.  

C.	Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2016).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's back and scar disability and their symptomatology.  Higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorders fails to capture all the service-connected disabilities experienced.  In addition to the back and scar disability rated here, the Veteran is service connected for psychiatric, knee, and skin disabilities, and for the other thumb disability discussed earlier.  The Veteran has not indicated, and the medical evidence has not suggested, that the back and scar disability addressed here are worse when considered in combination with the other service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).

III.  The Claims for Service Connection

The Veteran claims that he incurred tinnitus and diabetes during service.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Under 38 U.S.C.A. § 1154(b), the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease is reduced.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as neurological disability and diabetes are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

Service connection may also be established on a secondary basis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2016).

In this matter, the evidence consists of STRs, private and VA treatment records, medical evidence from SSA, lay statements from the Veteran, and VA compensation examination reports.  

	Tinnitus

For the following reasons, a service connection finding is warranted for tinnitus. 

First, an April 2008 VA audiology examination report notes a diagnosis of tinnitus.  

Second, the evidence of record indicates that, as likely as not, the Veteran was exposed to noise during army service.  A December 2001 STR/audiogram notes "routinely noise exposed."  The record documents that the Veteran served in Iraq during a time of war.  The Board has considered favorably his competent lay assertions that he was exposed to loud noises during active duty due to weapons fire and explosions from rocket-propelled grenades and improvised explosive devices (IEDs).  See Jandreau, supra.  

Third, in the only medical opinion of record addressing the claim, the April 2008 VA audiology examiner supported the claim.  After noting the Veteran's reported history of acoustic trauma, the examiner found tinnitus "most likely due to exposure to noise from IED blast."  The opinion is of probative value because it is based on the evidence of record and is explained, and is reiterated in an addendum opinion.  See Bloom, supra.  

Based on the foregoing evidentiary background, the Board cannot find that a preponderance of the evidence is against the claim to service connection for tinnitus.  Therefore, it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the claim.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

	Diabetes 

The evidence does not indicate that the Veteran has been diagnosed with diabetes during the appeal period.    

In his June 2014 testimony before the AOJ, the Veteran indicated that he had been diagnosed with diabetes by VA, and had been receiving treatment for the disorder through VA.  In his June 2016 testimony before the Board, the Veteran stated that he believes he experienced diabetes during service due to such symptoms as burning sensation in the feet.  He also indicated that, following service, he was warned about developing diabetes.  But the Veteran also stated that had not been diagnosed with the disorder.  During questioning by the undersigned, the Veteran then directly indicated that he did not have diabetes, and did not have a diagnosis of diabetes.  

The medical evidence corroborates this latter statement.  The Board has reviewed the voluminous medical evidence of record, and none notes manifestations of diagnosis and/or treatment of diabetes.  The October 2007 discharge report of medical examination (with associated laboratory results) did not note diabetes and found the endocrine system normal.  In the November 2007 discharge report of medical history, the Veteran denied having high or low blood sugar.  Further, neither the many VA reports, the VA treatment records, the private treatment records, nor the medical evidence from SSA notes a diagnosis of diabetes.  Rather, in a March 2013 VA treatment record, it is specifically stated that the Veteran does not have diabetes.  

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no functional impairment and his complaints do not rise to the level of disability in this particular case.  In reaching this conclusion, we use the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (This definition comports with the everyday understanding of disability, which is defined..., as an inability to pursue an occupation because of physical or mental impairment).  

In assessing the claim, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain and limitation, and to report that he has been previously diagnosed with diabetes.  See Jandreau, supra.  However, neither his self-diagnosis of diabetes nor his report of a previous diagnoses from a medical professional, is credible, particularly in light of his statements before the undersigned that he has not been diagnosed with diabetes.  Diagnosis of such an internal disorder would necessitate professional medical evaluation and commentary.  See Woehlaert, supra.  To be clear, diabetes was not "noted" during service or within one year of separation.  He did not have characteristic manifestations sufficient to identify the disease entity during that time frame.  Rather, when tested, the endocrine system was normal.  In fact, nothing has changed since service.  The Veteran does not have diabetes mellitus and any assertion to the contrary is not credible.

The preponderance of the evidence establishes that the appellant does not have diabetes.  As the preponderance of the evidence is against the claim to service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

From January 17, 2008 to February 25, 2009, entitlement to a 20 percent disability rating, for degenerative disc disease, thoracolumbar spine at L4-L5 with intervertebral disc syndrome and sciatic nerve involvement, is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to a rating in excess of 20 percent, for degenerative disc disease, thoracolumbar spine at L4-L5 with intervertebral disc syndrome and sciatic nerve involvement, is denied.  

From January 17, 2008 to February 25, 2009, entitlement to a 10 percent disability rating, for scar, status post laceration to the right thumb, is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to a rating in excess of 10 percent, for scar, status post laceration to the right thumb, is denied.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for diabetes is denied.   


REMAND

A remand is warranted for additional development and medical inquiry into the service connection claims for left eye disability, bilateral hearing loss disability, left knee disability, hypertension, pes planus, sleep apnea, skin gastrominvitdias (also claimed as leishmaniosis), and TBI/head injury.

In April 2008, the Veteran underwent VA examination into the service connection claims for left eye disability and bilateral hearing loss disability.  However, additional medical inquiry is warranted because the reports are unclear as to whether the Veteran has a current disability.  The audiology examination indicated unreliable findings, while the eye examination indicated that the Veteran experienced an in-service eye injury without specifying whether he had any current residuals, such as dry eye syndrome or uveitis (noted in VA treatment records).  To clarify these matters, the Veteran should be provided with additional eye and audiology examinations.  

Further, the Veteran has not been provided with VA examinations and opinions into the service connection claims for left knee disability, hypertension, pes planus, sleep apnea, skin gastrominvitdias (also claimed as leishmaniosis), and TBI/head injury.  Lay and medical evidence indicates that he may have experienced injuries and diseases during service that led to these disabilities.  Further, lay assertions indicate that certain disorders (e.g., left knee disability, skin gastrominvitdias) may be secondary to service-connected disability.  As such, examinations into these claims should be provided to the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the current evidence of record, a grant of benefits is not warranted for the claim for automobile and adaptive equipment or for the claim for specially adapted housing.  Nevertheless, each must be remanded as well because each is inextricably intertwined with the remanded service connection claims.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in October 2015.

2.  Schedule the Veteran for VA examinations to determine the nature and etiology of the claimed disabilities subject to this appeal (i.e., left eye, bilateral hearing loss, left knee, hypertension, pes planus, sleep apnea, skin gastrominvitdias, and TBI/head injury).  Each examiner should review the claims folder, and then respond to the following questions. 

(a)  Does the Veteran have the disability he claims (left eye, bilateral hearing loss disability, left knee disability, hypertension, pes planus, sleep apnea, skin gastrominvitdias, and TBI/head injury)?  

(b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any current diagnosed disability is related to an in-service disease, event, or injury?

In answering (b), please note and discuss the STRs indicating in-service complaints of eye problems, pes planus, foot pain, left knee pain, left leg injury, headaches, and skin problems, and consider the Veteran's documented exposure to acoustic trauma.  Please also note and discuss the Veteran's lay assertions regarding any in-service disease or injury, to include his reports regarding proximity to in-service explosions.    

(c)  If the answer to (b) is negative, is it as likely as not that any diagnosed disorder is proximately due to or the result of a service-connected disability? 

(d)  If the answers to (b) and (c) are negative, is it as likely as not that any diagnosed disorder has been aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

(e)  If the answers to (b), (c), and (d) are negative, please answer the following question with regard to any diagnosed hypertension, arthritis, hearing loss, or neurological disability related to the claims on appeal:

Within the first year after separation from service (i.e., between January 2008 and January 2009), were there characteristic manifestations sufficient to identify a chronic disease entity?  Does the evidence dated between January 2008 and January 2009 indicate the presence of chronic hypertension, arthritis, hearing loss, or neurological disability?  

For example, December 2008 VA treatment records indicate a blood pressure reading of 166/84, "likely" hypertension, "pending" prescription of hypertension medication, and "issued" prescription of hypertension medication.  Other VA treatment records indicate, however, an initial hypertension diagnosis in April 2009.  Did the Veteran have chronic hypertension prior to January 16, 2009?  

Any opinion or conclusion reached should be fully explained.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the November 2015 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


